[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            DEC 02, 2010
                              No. 10-11549                   JOHN LEY
                          Non-Argument Calendar                CLERK
                        ________________________

                 D.C. Docket No. 1:09-cr-00469-TWT-ECS-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                   versus

JOSE TERRAZAS-HERNANDEZ,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                             (December 2, 2010)

Before TJOFLAT, BARKETT and FAY, Circuit Judges.

PER CURIAM:

     Jose Terrazas-Hernandez appeals his 46-month prison sentence, imposed at
the low end of the applicable Guideline sentencing range, after pleading guilty to

illegally re-entering the United States subsequent to having been deported

following a conviction of an aggravated felony in violation of 8 U.S.C. § 1326(a)

and (b)(2). On appeal, he argues that his sentence was substantively unreasonable

because the district court over-emphasized the applicable sentencing range, which,

he maintains, was based almost entirely on a 12-year-old sexual assault

conviction.

      We review “all sentences—whether inside, just outside, or significantly

outside the Guidelines range—under a deferential abuse-of-discretion standard.”

United States v. Livesay, 525 F.3d 1081, 1090 (11th Cir. 2008) (quotation

omitted). “The review for substantive unreasonableness involves examining the

totality of the circumstances, including an inquiry into whether the statutory

factors in [18 U.S.C.] § 3553(a) support the sentence in question.” United States

v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008), cert. denied, 129 S.Ct. 2848

(2009). The party challenging the sentence has the burden of establishing

unreasonableness in light of the record and the § 3553(a) factors. United States v.

Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006).

      The Guidelines provide for a 16-level enhancement of a defendant’s base

offense level if the defendant previously was deported after a conviction for a

                                          2
crime of violence. See U.S.S.G. § 2L1.2(b)(1)(A)(ii). The enhancement applies

regardless of the age of the conviction. United States v. Camacho-Ibarquen, 410

F.3d 1307, 1315 (11th Cir. 2005). The purpose of the enhancement is to deter

aliens from reentering the United States. United States v. Adeleke, 968 F.2d 1159,

1160 (11th Cir. 1992). The statute specifically provides for a greater maximum

sentence for the illegal reentry of violent felons than illegal reentry of just any

removed alien because Congress recognized the need to provide for a greater

deterrence to illegal entry in such cases. United States v. Zelaya, 293 F.3d 1294,

1298 (11th Cir. 2002).

      A sentence is substantively unreasonable “if it does not achieve the

purposes of sentencing stated in § 3553(a).” United States v. Pugh, 515 F.3d

1179, 1191 (11th Cir. 2008) (quotation omitted). The § 3553(a) factors include:

(1) the nature and circumstances of the offense and the history and characteristics

of the defendant; (2) the need to reflect the seriousness of the offense, to afford

adequate deterrence, to promote respect for the law, to provide just punishment for

the offense, to protect the public, and to provide the defendant with needed

educational or vocational training or medical care; (3) the kinds of sentences

available; (4) the Sentencing Guidelines’ range; (5) pertinent Sentencing

Commission policy statements; (6) the need to avoid unwarranted sentencing

                                           3
disparities among similarly situated defendants with similar records; and (7) the

need to provide restitution to victims. See 18 U.S.C. § 3553(a)(1)-(7).

      In its consideration of the § 3553(a) factors, the district court does not need

to discuss each factor explicitly. United States v. Talley, 431 F.3d 784, 786 (11th

Cir. 2005). “[A]n acknowledgment by the district court that it has considered the

defendant’s arguments and the factors in section 3553(a) is sufficient under

[United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)].”

Id. “We will defer to the district court’s judgment regarding the weight given to

the § 3553(a) factors unless the district court has made a clear error of judgment

and has imposed a sentence that lies outside the range of reasonable sentences

dictated by the facts of the case.” Gonzalez, 550 F.3d at 1324 (quotations

omitted). “[O]rdinarily we would expect a sentence within the Guidelines range to

be reasonable.” Talley, 431 F.3d at 788.

      In this case, the district court did not abuse its discretion by declining

Terrazas-Hernandez’s request for a downward variance because his U.S.S.G.

§ 2L1.2(b) enhancement was based on an old conviction. As noted above, the age

of the prior conviction is irrelevant to the application of the enhancement.

Accordingly, the district court did not err by applying the enhancement or by

refusing to grant a downward variance to minimize or eliminate the enhancement’s

                                           4
adverse impact on his guideline range.

      Moreover, Terrazas-Hernandez’s custodial sentence of 46 months was

reasonable. The record does not support his contention that the district court

placed too much weight on the applicable guideline range. Instead, the district

court considered all of the § 3553(a) factors and the arguments of the parties in

imposing an individualized sentence at the low end of the custodial range. A term

of imprisonment of several years arguably will deter Terrazas-

-Hernandez, and others similarly situated, from illegally re-entering the United

States once again. Furthermore, his sentence was well below the maximum

20-year sentence available under 8 U.S.C. § 1326(b)(2).

      Under the totality of the circumstances, it cannot be said that

Terrazas-Hernandez’s 46-month’s sentence was greater than necessary to

accomplish the purposes of sentencing. Accordingly, Terrazas-Hernandez has not

satisfied his burden of establishing substantive unreasonableness in light of the

record and the § 3553(a) factors.

      AFFIRMED.




                                          5